Name: Council Regulation (EEC) No 1318/90 of 14 May 1990 fixing the monthly increases in the target price, the intervention price and the intervention buying-in price for rape seed and sunflower seed for the 1990/1991 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 23 . 5 . 90 Official Journal of the European Communities No L 132 / 11 COUNCIL REGULATION (EEC) No 1318 /90 of 14 May 1990 fixing the monthly increases in the target price , the intervention price and the intervention buying-in price for rape seed and sunflower seed for the 1990/91 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to CouncilRegulation No 136 / 66 /EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( x ), as last amended by Regulation (EEC ) No 2902 / 89 ( 2 ), and in particular Article 25 thereof, Having regard to the proposal from the Commission ( 3 ), Whereas , pursuant to Article 25 of Regulation No 136 / 66 / EEC , the amount by which the target price , the intervention price and the intervention buying-in price for rape seed and sunflower seed are to be increased monthly should be fixed for the 1990 / 91 marketing year and the number of months during which those increases are to be applied should be laid down ; whereas that amount must be the same for all three prices ; Whereas those increases , which are to be equal for each month , must be fixed taking account of the average storage costs and interest recorded in the Community ; whereas the average storage costs should be established on the basis of the cost of storing seed in suitable premises and the cost of handling necessary for the proper preservation of the seed ; whereas the interest may be calculated on the basis of the rate considered normal for the producing regions , HAS ADOPTED THIS REGULATION: Article 1 1 . For the 1990 / 91 marketing year , the monthly increases in the target price , the intervention price and the intervention buying-in price for rape seed shall be ECU 0.278.per 100 kilograms . 2 . The increases referred to in paragraph 1 shall be applied in accordance with the table given in the Annex . Article 2 1 . For the 1990 / 91 marketing year , the monthly increases in the target price , the intervention price and the intervention buying-in price for sunflower seed shall be ECU 0,331 per 100 kilograms . 2 . ' The increases referred to in paragraph 1 shall be applied in accordance with the table given in the Annex . Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply :  from 1 July 1990 for rapeseed ,  from 1 August 1990 for sunflower seed . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 May 1990. For the Council The President D. J. O'MALLEY (!) OJ No 172 , 30 . 9 . 1966 , p . 3025 / 66 . ( 2 ) OJ No L 280 , 29. 9 . 1989 , p, 2 . ( 3 ) OJ No C 49 , 28 . 2 . 1990 , p. 35 . No L 132/ 12 Official Journal of the European Communities 23 . 5 . 90 ANNEX Product July 1990 August 1990 September 1990 October 1990 November 1990 December 1990 January 1991 February 1991 March 1991 April 1991 May 1991 June 1991 July 1991 Rape seed:  monthly increase 0 0 0 0 0,278 0,556 0,834 1,112 1,390 1,668 1,946 1,946 H Sunflower seed:  monthly increase 0 0 0 0,331 0,662 0,993 1,324 1,655 1,986 2,317 2,317 2,317 c 1 ) (') Applicable only to target price ( Regulation No 724 / 67 /EEC).